O’Donnell, J.,
dissenting.
{¶ 34} I disagree with the majority’s equal-protection rational-basis analysis and therefore respectfully dissent.
{¶ 35} Where, as here, a classification that neither involves fundamental rights nor proceeds along suspect lines “is accorded a strong presumption of validity.” Heller v. Doe (1993), 509 U.S. 312, 319, 113 S.Ct. 2637, 125 L.Ed.2d 257. Furthermore, “[i]n areas of social and economic policy, [such a classification] must be upheld against equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification.” Fed. Communications Comm. v. Beach Communications, Inc. (1993), 508 U.S. 307, 313, 113 S.Ct. 2096, 124 L.Ed.2d 211.
{¶ 36} The majority has avoided application of that test by following Holeton v. Crouse Cartage Co. (2001), 92 Ohio St.3d 115, 748 N.E.2d 1111, where the court concluded that the “disparate treatment of claimants who settle their tort claims is irrational and arbitrary because * * * there are situations where claimants’ tort recovery is necessarily limited to amounts that if retained along with workers’ compensation cannot possibly result in a double recovery.” (Emphasis added.) Id. at 132, 748 N.E.2d 1111. In this case, the majority finds the classification “unconstitutional because it precludes claimants who are parties to actions against third-party tortfeasors from showing that their tort recovery or *201portions thereof do not duplicate their workers’ compensation recovery and, therefore, do not represent a double recovery.”
{¶ 37} Now, rather than deferring to the General Assembly and determining whether “there is any reasonably conceivable state of facts that could provide a rational basis for the classification,” Beach Communications, 508 U.S. at 313, 113 S.Ct. 2096, 124 L.Ed.2d 211, the majority has decided that if a court can come up with any set of facts that demonstrates how “irrational and arbitrary” the classification could be, the law must be struck down as violative of equal protection.
{¶ 38} But “equal protection is not a license for courts to judge the wisdom, fairness, or logic of legislative choices” — even if wisdom dictates the irrationality and arbitrariness of favoring claimants who settle over those who litigate. Id. When, as here, “there are ‘plausible reasons’ ” for the General Assembly’s action, “ ‘our inquiry is at an end.’ ” Id., 508 U.S. at 313, 113 S.Ct. 2096, 124 L.Ed.2d 211, quoting United States RR. Retirement Bd. v. Fritz (1980), 449 U.S. 166, 179, 101 S.Ct. 453, 66 L.Ed.2d 368. See, also, Am. Assn. of Univ. Professors, Cent. State Univ. Chapter v. Cent. State Univ. (1999), 87 Ohio St.3d 55, 58, 717 N.E.2d 286, quoting Heller, 509 U.S. at 320, 113 S.Ct. 2637, 125 L.Ed.2d 257 (“a state has no obligation whatsoever ‘to produce evidence to sustain the rationality of a statutory classification’ ”).
{¶ 39} By failing to accord a strong presumption of validity to classifications that involve neither fundamental rights nor suspect classes, the majority has ignored long-standing equal protection jurisprudence, under which the determination of the wisdom of a statute “ ‘must come from [the legislature], not the courts. Our concern here * * * is with power, not with wisdom.’ ” United States RR. Retirement Bd. v. Fritz, 449 U.S. at 176, 101 S.Ct. 453, 66 L.Ed.2d 368, quoting Flemming v. Nestor (1960), 363 U.S. 603, 611, 80 S.Ct. 1367, 4 L.Ed.2d 1435.
{¶ 40} Therefore, when the General Assembly enacts a law pursuant to its constitutionally derived authority' — that is, when the legislature acts in furtherance of a legitimate governmental interest — this court may not strike down a law simply because the law “ ‘is not made with mathematical nicety or because in practice it results in some inequality.’ ” Dandridge v. Williams (1970), 397 U.S. 471, 485, 90 S.Ct. 1153, 25 L.Ed.2d 491, quoting Lindsley v. Natural Carbonic Gas Co. (1911), 220 U.S. 61, 78, 31 S.Ct. 337, 55 L.Ed. 369. Indeed, “[t]he problems of government are practical ones and may justify, if they do not require, rough accommodations — illogical, it may be, and unscientific.” Metropolis Theatre Co. v. Chicago (1913), 228 U.S. 61, 69-70, 33 S.Ct. 441, 57 L.Ed. 730. Under the doctrine of separation of powers, the Constitution confers the authority to resolve those practical problems and rough accommodations to the legislative — not the judicial — branch.
Gary W. Kisling, for appellee.
Garvin & Hickey, L.L.C., Michael J. Hickey, Daniel M. Hall, Sandee E.B. Reim and Preston J. Garvin, for appellant United Parcel Service, Inc.
Paul W. Flowers Co., L.P.A., W. Craig Bashein and Paul W. Flowers, urging affirmance for amicus curiae Ohio Academy of Trial Lawyers.
{¶ 41} Because the majority has improperly invaded the domain of the legislative branch, I cannot join today’s opinion. Accordingly, I respectfully dissent.
Lundberg Stratton, J., concurs in the foregoing dissenting opinion.